DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered and are not considered persuasive.
Specifically, the Applicant has amended the claims to add a base and an electrostatic chuck and a chuck flange and an insulator such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2015/0373783 to Kitagawa (hereinafter ‘783) in view of United States Patent Application No. 2017/0140958 to Kitagawa (hereinafter ‘958) and United States Patent No. 5528451 to Su (hereinafter ‘451) is presented below.
The Examiner notes that the rejection is the same, however, details in ‘958 which expressly teaches the bundling of the wires of the electrostatic chuck and the heater wires at the periphery render the arguments against the prior rejection moot.
The Examiner notes that the Applicant argues against ‘451 because it is not wiring and it is not for the heater. However, the teachings of ‘958 is wiring – in an resin/insulating case- for both the electrostatic chuck and the heaters. ‘958 teaches the bundling of the wires and terminals at an outer edge. The persuasive teachings and modification using ‘451 is not a substitution of the wiring structure, but placing the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0373783 to Kitagawa (hereinafter ‘783) in view of United States Patent Application No. 2017/0140958 to Kitagawa (hereinafter ‘958) and United States Patent No. 5528451 to Su (hereinafter ‘451).
In regards to Claim 1, ‘783 teaches a plasma processing apparatus Fig. 1-3 comprising: a first placing table 6 including a base 3a made of conductive metal (aluminum [0023]) and an electrostatic chuck 6 provided on the base 3a, wherein the base includes an outer peripheral surface (as shown in the annotated copy of Fig. 3 below), the electrostatic chuck includes a first placing surface 6d configured to place thereon a workpiece W serving as a plasma processing target, a heater 6c provided on the first placing surface; a flange formed at a lower end of the electrostatic chuck to protrude radially outward of the electrostatic chuck (as it protrudes radially from the electrostatic electrode of 6a, as shown in the annotated copy of Fig. 3 below) and a second placing table 7, which is separate from the rest of provided along the outer peripheral surface of base 3a and configured to place a focus ring 5 thereon, the second placing table provided separately from the electrostatic chuck and the base as it is separated by the gap, such that the second placing table is disconnected from the electrostatic chuck and base (shown in the separation or disconnect in the annotated copy of Fig. 3, as it is on 3c and on 9a, not on 3a) along the outer peripheral surface of the base and configured to place a focus ring thereon [0011-0056].  

    PNG
    media_image1.png
    428
    741
    media_image1.png
    Greyscale

‘783 is implicitly teaches a power supply terminal provided on a back surface side opposite to the first placing surface (as shown by the heater power supply 14 and the lines connecting it to the heater 6c that suggests a power supply terminal on the back surface side opposite to the placing surface as shown in Fig. 1), and a wiring (see dotted lines from 14 to 6c), the wiring being configured to connect the heater and the power supply terminal, as shown in the annotated copy of Fig. 1 below:


    PNG
    media_image2.png
    284
    419
    media_image2.png
    Greyscale

‘783 does not expressly teach the wiring is on the outer peripheral surface so as to be enclosed in an insulator.
‘958 teaches a heater power feeding mechanism for a substrate stage/placing table 12 in a plasma processing apparatus Fig. 1, wherein the heater 75 is in the same electrostatic chuck 40, wherein the wiring 72 and heater terminals 71 [0019] for the heater is placed on the periphery of the base 13 and enclosed by a case 73a/73b and 80 which is made of a resin [0033, 0035 80 being a bundling part connected to 73 which is also made of a resin], i.e., enclosed in an insulator, and ring shaped as shown by the ring arrangement of the plurality of AS1 in Fig. 3) wherein it corresponds to the area of the first placing table/base 13 where the wafer is not placed [0032, 0013-0048], and as shown in Fig. 1 does not overlap with the area in which the focus ring 18 of ‘958 is placed. It is further noted that ‘958 teaches the heater terminals 71 and terminal 76 (which is directly connected to a direct current voltage source 42 that is supplied to the electrode 40a (see Fig. 1), such that the heater wires and the electrostatic chuck wires are bundled together [0038-0039]. ‘958 teaches that placing the wires where the outer 

    PNG
    media_image3.png
    302
    558
    media_image3.png
    Greyscale
 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of ‘783 and its generic wire structure with the enclosed wire structure and arrangement of ‘958, where the wire terminals are placed on the outer edge of the electrostatic chuck for both the electrostatic chuck and the heater wires bundled together and also enclosed by an insulator, and thus near an outer periphery of the first placing table. One would be motivated to do so for the purpose of preventing heat from the heater terminals from influencing the wafer and improve the in-plane uniformity of the temperature of the wafer.
The resulting apparatus would create an enclosed wire structure with terminals near an outer periphery of the first mounting table that is not underneath the focus ring 
‘783 in view of ‘958 does not expressly teach the wiring is on the outer peripheral surface from the flange.
‘451 teaches a plasma processing apparatus Fig. 1 comprising a first placing table/base  24 with a first placing surface 48 that has an electrode 46 with wiring/electrical connector 30 which is insulated by insulator 44, i.e., enclosed by an insulator, and an insulator removable plug 40 and placed on the outside or the outer peripheral surface and enclosed by the insulator (Col. 2 line 39-Col. 6 line 30), as shown in the following annotated copy of Fig. 1:

    PNG
    media_image4.png
    282
    675
    media_image4.png
    Greyscale

‘451 further teaches that the wire is covered with a removable plug 40 which is an insulator and corrosion resistant, the plug 40 covers the integral portion of the electrical connector and protects the electrical connection from erosion and can be easily replaced (Col. 6 lines 3-30).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c)
Furthermore, because ‘958 teaches the heater wiring and the electrostatic chuck wiring together, and the placement teachings of ‘451 places the electrostatic chuck wiring on the outermost portion of the electrostatic chuck and the outer surface of the base, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have bundled the electrostatic chuck and the heater wires to the outer peripheral surface of the flange and the base with an insulator (such as a resin case or the insulator of the wiring of ‘451), thus resulting in the claimed limitations.
In regards to Claim 2, ‘783 teaches the second placing table 7 includes a heater 22 provided on a placing surface 20b on which the focus ring 5 is placed.  


    PNG
    media_image1.png
    428
    741
    media_image1.png
    Greyscale

In regards to Claim 4, ‘783 teaches in the electrostatic chuck, a plurality of heaters (see heaters 6c, central and annular, [0024]) are provided individually for respective regions obtained by dividing the placing surface (central and annular/peripheral regions, [0024], Fig. 1), and a plurality of power supply terminals are provided on the back surface side (as shown by the two wire connections from 14 to 6c in 3a and the plurality of connections in ‘958), and the insulator is formed in a ring shape (as per the above teachings of ‘958) so as to surround the outer peripheral surface of the base (as the positioning of the encased wires would be in the groove of Fig. 1 of ‘783), and a plurality of wirings connecting the plurality of heaters and the plurality of power supply terminals are provided on the outer peripheral 27/ 29surface so as to be 
In regards to Claim 5, ‘783 teaches that the insulator is a resin, which is implicitly lower in thermal conductivity than that of the base 3a, which is made out of aluminum [0023] but ‘783 in view of ‘958 do not expressly teach the insulator is formed of a ceramic.
‘451 teaches that the insulator is a ceramic (Col. 6 lines 11-20).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an insulator analogous to that of ‘783 out of a ceramic, as taught by ‘451, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 5.
In regards to Claim 9, ‘783 teaches the insulator 73 and 80 is provided on an entire outer peripheral surface of the first placing table in a circumferential direction (as shown in the presence of 73 around the entire circumference of Fig. 3, wherein 80 is provided on the entire circumference as shown in Fig. 3
In regards to Claim 10, the combined teachings of ‘783 in view of ‘958 and ‘451 teach the insulator is formed with a gap (i.e., 6e) between In Reply to Non-Final Office Action of March 9, 2020the insulator and an inner peripheral surface of the second placing table (as ‘451 puts the wiring on the outer peripheral surface), as the insulator is placed on the outer periphery of the electrostatic chuck, as per the teachings of ‘958.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0373783 to Kitagawa (hereinafter ‘783) in view of United States Patent Application No. 2017/0140958 to Kitagawa (hereinafter ‘958) and United States Patent No. 5528451 to Su (hereinafter ‘451), as applied to Claim 1 above, and in further view of United States Patent No. 6242719 to Kano et al.
The teachings of ‘783 in view of ‘958 and ‘451 are relied upon as set forth in the above 103 rejection.
In regards to Claim 7, ‘783 in view of ‘958 and ‘451 do not expressly teach the insulator is formed by stacking and sintering sheet-like ceramic materials each provided with a conductive portion serving as the wiring.
Kano teaches that the insulator 2, 4 that surrounds the power supply 3 made out of pyrolytic boron nitride (Col. 4 lines 56-65), a known ceramic, that leads to a substrate support 2 (Col. 4 line 18-Col. 6 line 36). Kano further teaches that the insulator is formed by stacking sheet like ceramic materials each provided with a conductive portion 3 serving as the wiring, as shown in Fig. 1b, 2a, 2b, but also that conventionally the heater can be formed from sintering the layers (Col. 1 lines 10-17).
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an insulator analogous to that of ‘783 out of pyrolytic boron nitride, a known ceramic, as taught by Kano to be stacked and layered and sintered in a conventional process, it would be prima facie obvious to one .
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0373783 to Kitagawa (hereinafter ‘783) in view of United States Patent Application No. 2017/0140958 to Kitagawa (hereinafter ‘958) and United States Patent No. 5528451 to Su (hereinafter ‘451), as applied to Claim 1 above, and in further view of United States Patent No. 5822171 to Shamouilian et al.
The teachings of ‘783 in view of ‘958 and ‘451 are relied upon as set forth in the above 103 rejection.
In regards to Claim 6, ‘783 in view of ‘958 and ‘451 do not expressly teach the insulator is formed with a gap of a predetermined distance between the insulator and the outer peripheral surface.  
Shamouilian teaches a base 25 Fig. 2a with a groove/bore 30 which has a slot portion 30a, the bore is sized sufficiently large to insert an electrical lead 60 of the substrate support 20 therein, with a clearance of 5 mm so that the lead can be inserted therein (Col. 5 line 5-Col. 10 line 50).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of ‘783 in view of ‘958 and ‘451 to make the groove of ‘783 have a 5mm clearance from the wires of ‘783, as per the teachings of Shamouilian. One would be motivated to do so to create the groove/slot/bore large .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2015/0373783 to Kitagawa (hereinafter ‘783) in view of United States Patent Application No. 2017/0140958 to Kitagawa (hereinafter ‘958) and United States Patent No. 5528451 to Su (hereinafter ‘451), as applied to Claim 1 above, and in further view of United States Patent Application No. 2016/0198528 to Kitagawa et al (hereinafter ‘528).
The teachings of ‘783 in view of ‘958 and ‘451 are relied upon as set forth in the above 103 rejection.
In regards to Claim 12, ‘738 does not expressly teach the second placing surface of the second placing table is divided into a plurality of regions according to a direction from a center of the first placing table, and the second heater is provided individually in each of the plurality of regions.
‘528 teaches that a focus ring 5 Fig. 1, 2, which is heated via a heater 22/second heater, which is formed of annular segments of different regions according to a direction from a center of the first placing table as broadly recited (see placement of 22 in Fig. 2), the second heater is provided individually in each of the plurality of regions [0014-0068]. ‘528 further teaches that the segmented, or individual heaters of 22 allows for efficient heating of the focus ring [0064].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of ‘738 in view of ‘958 and ‘451 by making the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716  

/KARLA A MOORE/Primary Examiner, Art Unit 1716